NONPRECEDENTIAL DISPOSITION 
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 
 

                United States Court of Appeals
                                   For the Seventh Circuit 
                                   Chicago, Illinois 60604 
                                                
                                   Submitted May 21, 2018* 
                                    Decided May 21, 2018 
                                                
                                            Before 
 
                              JOEL M. FLAUM, Circuit Judge 
                               
                              MICHAEL S. KANNE, Circuit Judge 
                           
                              DIANE S. SYKES, Circuit Judge 
 
No. 17‐3345 
 
SHANE T. ROBBINS,                                  Appeal from the United States District 
      Plaintiff‐Appellant,                         Court for the Eastern District of Wisconsin. 
                                                    
      v.                                           No. 16‐CV‐1528 
                                                    
BRIAN FOSTER, et al.,                              Lynn Adelman, 
      Defendants‐Appellees.                        Judge. 
                                                

                                         O R D E R 

      Shane Robbins, an inmate at Waupun Correctional Institution, mail‐ordered a 
gynecology study guide, which prison officials confiscated before it reached him. 
Robbins claims that those officials violated the First Amendment by withholding his 
book. The district court entered summary judgment for the defendants. Because the 



                                                 
            * We have agreed to decide this case without oral argument because the briefs 

and record adequately present the facts and legal arguments, and oral argument would 
not significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 17‐3345                                                                       Page 2 
 
book contains images detrimental to prison security and Robbins’s rehabilitation, and 
alternative textbooks are available, we affirm the judgment. 

        Robbins was convicted of several counts of child enticement and sexually 
assaulting two minor girls. He ordered the Williams Gynecology Study Guide, he says, to 
“educate [him]self on female sex organs” to assist his litigation of a postconviction 
petition. The book contains images of uncovered female breasts and genitalia and at 
least “one full‐length photograph of a naked prepubescent girl, and several images of 
girls’ genitals,” so prison officials confiscated it. They told Robbins that the book was 
“injurious” contraband because, under Department of Corrections policy, it included 
“pornography” and was inconsistent with or threatened prison security and inmate 
safety. See WIS. ADMIN. CODE DOC § 309.04(4)(c)(8). Robbins unsuccessfully grieved and 
then appealed that decision. 

         Robbins then claimed under 42 U.S.C. § 1983 that prohibiting the Williams guide 
violated his First Amendment rights. The judge entered summary judgment in the 
officials’ favor primarily based on affidavits by the prison’s psychologist, security 
director, and librarian. Robbins, the judge determined, had not countered the evidence 
that the Williams guide might impede the rehabilitation of Robbins and other inmates or 
that it likely would cause fights or theft. Therefore, the judge concluded, the officials 
adequately had justified their decision to prohibit the book as “reasonably related to 
legitimate penological interests,” Turner v. Safley, 482 U.S. 78, 89 (1987), and that 
Robbins had not overcome the presumption that the officials had “acted within their 
‘broad discretion,’” Shaw v. Murphy, 532 U.S. 223, 232 (2001) (quoting Thornburgh v. 
Abbott, 490 U.S. 401, 713 (1989)). And there was no effective alternative to prohibiting 
the book, the judge said, because there were too many pictures to redact and 
Department policy bars officials from removing disallowed pages, see WISC. DIV. OF 
ADULT INST. POLICY § 309.20.03(I)(C)(5)(b).   

        We review the grant of summary judgment de novo. See Jackson v. Frank, 509 F.3d 
389, 391 (7th Cir. 2007). Although the First Amendment protects an inmate’s access to 
reading material, prisons may have “valid penological reasons” for restricting certain 
books. Munson v. Gaetz, 673 F.3d 630, 633 (7th Cir. 2012); see also King v. Fed. Bureau of 
Prisons, 415 F.3d 634, 638–39 (7th Cir. 2005) (observing prison might reasonably bar 
book that encourages recidivism). We consider four factors to determine whether such a 
restriction is reasonably related to penological interests: “(1) the validity and rationality 
of the connection between a government objective and the restriction; (2) whether the 
prison leaves open ‘alternative means of exercising’ the restricted right; (3) the 
restriction’s bearing on the guards, other inmates, and the allocation of prison 
No. 17‐3345                                                                         Page 3 
 
resources; and (4) the existence of alternatives suggesting that the prison exaggerates its 
concerns.” Munson, 673 F.3d at 633 (quoting Turner, 482 U.S. at 89–91). It is Robbins’s 
burden to show that the prison’s regulation is unreasonable. Jackson, 509 F.3d at 391. 

        As to the first factor, the officials’ decision to prohibit the Williams guide is 
legitimately connected to their interest in promoting Robbins’s rehabilitation and 
maintaining prison security. See WIS. ADMIN. CODE DOC § § 309.04(4)(c)(8)(c). The 
prison psychologist explained that Robbins still is waiting for sex‐offender treatment 
and that, based on his specific offense history, “unfettered access to the book” and its 
images “could potentially feed his offense‐related sexual fantasies and encourage 
deviant sexual behavior.” Robbins responds by questioning the officials’ interest in 
restricting nude images, citing a psychologist’s statement in an unrelated case that 
suppressing all “sexually oriented materials does not mean that sex offenders will not 
have deviant urges.” See Waterman v. Verniero, 12 F.Supp.2d 364, 371 (D. N.J. 1998), 
reversed by Waterman v. Farmer, 183 F.3d 208 (3d Cir. 1999). But this general observation 
is not evidence, nor does it rebut the psychologist’s specific finding in this case that the 
images of children in the Williams guide will impede Robbins’s rehabilitation. See Fed. 
R. Civ. P. 56(c)(1); Carroll v. Lynch, 698 F.3d 561, 566 (7th Cir. 2012) (no genuine dispute 
of material fact where opposing party offered “no evidence of specific facts 
contradicting or undermining” defendants’ evidence). The assessment, therefore, is 
undisputed. 

        The prison’s interest in promoting a safe environment also supports prohibiting 
the Williams guide. The security director observed that the book likely would cause 
“theft, bartering, strong‐arming, and fights” because of its images. Robbins’s (dubious) 
assertion that that he “has never heard of such of thing” is not evidence and is 
irrelevant; the security risk can exist without him knowing about it. See Thornburgh, 
490 U.S. at 412–13 (noting that publications intended for a general audience “reasonably 
may be expected to circulate among prisoners” and potentially cause disruption). 
Further, Robbins presents no other opposing evidence. Indeed his assertion that “hard‐
core” pornography is “very easy” to obtain in the prison “at a very low price” only 
underlines the officials’ concern that there is a market for illicit images among inmates 
and explains their desire to keep images from the Williams guide from also circulating. 
See Payton v. Cannon, 806 F.3d 1109, 1110 (7th Cir. 2015) (inmate must provide evidence 
opposing prison’s security concerns). Robbins also argues that the images are not 
“pornography.” But the officials now disclaim that designation and rely solely on the 
images’ effect on rehabilitation and security. 
No. 17‐3345                                                                         Page 4 
 
        With regard to the second factor, Robbins has alternative means of exercising his 
rights. The prison librarian attested that the library contains anatomy textbooks with 
sections on female reproductive organs, and Robbins could order books that do not 
include prohibited images—which he does not contest, though he does not want to pay 
for them. He also does not explain his protestation that he needs more detailed 
information about female genitalia than an “anatomy” textbook can provide. Nor does 
he answer the regulation that restricts the prison from redacting the “disallowed 
content” from contraband publications, foreclosing that alternative measure. The third 
factor—the restriction’s effect on other inmates, guards, and resources—also weighs in 
the officials’ favor. The prison psychologist attested that disseminating these photos 
jeopardizes the rehabilitation of other prisoners as well, and Robbins does not dispute 
that there are no practicable means of redacting the book. And theft, fighting, or other 
disruptions resulting from Robbins’ possession of the book would divert resources, 
including guards’ time and attention, from other prison security matters. As for the 
fourth factor—whether the existence of alternatives undermines the officials’ concern 
about the Williams guide—Robbins submitted no evidence that the prison’s anatomy 
textbooks contain the same types of images that he is barred from possessing.   

      Accordingly, we AFFIRM summary judgment for the defendants.